Citation Nr: 0720386	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-04 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable rating for hemorrhoids.

2.  Entitlement to an effective date earlier than September 
24, 2002, for the award of a 10 percent disability rating for 
residuals of a right wrist scaphoid fracture.

3.  Entitlement to an effective date earlier than September 
24, 2002, for the award of a 10 percent disability rating for 
lateral epicondylitis of the right elbow.

4.  Entitlement to an effective date earlier than September 
24, 2002, for the award of a 10 percent disability rating for 
lateral epicondylitis of the left elbow.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to 
August 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

In October 2004, the veteran testified before a Hearing 
Officer at the RO.  In September 2006, the Board remanded the 
matter to the RO for additional evidentiary development and 
due process considerations.  

As set forth below in more detail below, another remand of 
this matter is required.  The appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required.




REMAND

Entitlement to a compensable rating for hemorrhoids

The veteran seeks a compensable rating for his service-
connected hemorrhoids.  Specifically, he contends that a 
higher rating is warranted as he experiences episodes of pain 
and itching, as well as frequent bleeding, due to his 
service-connected hemorrhoids.  

Hemorrhoids, external or internal, are evaluated under 38 
C.F.R. § 4.114, Diagnostic Code 7336.  Under those criteria, 
a noncompensable rating is assigned for mild or moderate 
hemorrhoids.  A 10 percent rating is assigned where there is 
evidence of large or thrombotic hemorrhoids, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences.  A maximum 20 percent rating is assigned where 
there is persistent bleeding and secondary anemia, or with 
fissures.

In September 2006, the Board reviewed the record on appeal 
and determined that a VA medical examination was necessary in 
order to evaluate the current severity of the veteran's 
service-connected hemorrhoids.  Specifically, in its 
September 2006 Remand, the Board noted that when the veteran 
was last afforded a VA examination in November 2003, no 
hemoglobin tests were conducted to assess whether the veteran 
suffered from anemia as a result of his complained blood 
loss.  The Board determined that in light of the legal 
criteria for evaluating hemorrhoids, such test was necessary.  
38 C.F.R. § 4.114, Diagnostic Code 7336 (2006) (providing a 
20 percent rating for hemorrhoids with persistent bleeding 
and secondary anemia); see also Massey v. Brown, 7 Vet. App. 
204 (1994) (holding that VA medical examination reports must 
provide sufficient reference to the pertinent schedular 
criteria)..

A review of the record indicates that, pursuant to the 
Board's remand instructions, the veteran underwent VA medical 
examination in November 2006.  Unfortunately, the examiner 
did not perform hemoglobin tests, nor did he comment on the 
presence or absence of any anemia due to hemorrhoids.  In 
addition, the examiner recommended that the veteran undergo a 
flexible sigmoidoscopy to evaluate the severity of his 
hemorrhoids.  However, it does not appear that such 
procedure, if necessary, was performed.  

The United States of Appeals for Veterans Claims has held 
that compliance by the Board or the RO with remand 
instructions is neither optional nor discretionary.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, 
this issue must be remanded for compliance with the 
instructions of the previous Remand.  

Entitlement to an effective date earlier than September 24, 
2002, for the award of 10 percent disability ratings for 
residuals of a right wrist scaphoid fracture, lateral 
epicondylitis of the right elbow, and lateral epicondylitis 
of the left elbow

The veteran also seeks an earlier effective date for the 
award of 10 percent disability ratings for his service-
connected right wrist and bilateral elbow disabilities.  The 
RO has assigned an effective date of September 24, 2002, 
corresponding to the date of receipt of a statement from the 
veteran requesting reevaluation of his service-connected 
disabilities.  The veteran essentially claims that an earlier 
effective date is warranted, as he had a claim pending prior 
to September 24, 2002.  

Under applicable criteria, the effective date of an award of 
increased disability compensation is the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if a claim is received within one 
year from such date.  Otherwise, it is the date of receipt of 
the claim.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400(o)(2) (2006); see also Quarles v. Derwinski, 3 Vet. 
App. 129, 135 (1992) (holding that evidence in a claimant's 
file which demonstrates that an increase in disability was 
"ascertainable" up to one year prior to the claimant's 
submission of a claim for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues).

The applicable statutory and regulatory provisions require 
that VA look to all communications from a claimant which may 
be interpreted as applications or claims, formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a) (2006); see also Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).

A report of VA examination or hospitalization will be 
accepted as an informal claim for benefits if the report 
relates to a disability which may establish entitlement.  The 
date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of such claim.  38 C.F.R. § 
3.157(a) and (b)(1) (2006).  The Board notes that VA 
adjudicators have constructive possession of documents 
generated by VA medical facilities even if such records are 
not physically part of the claims file.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).

After reviewing the record on appeal in light of the 
applicable criteria, the Board finds that additional 
development is necessary.  As noted, the RO has concluded 
that the veteran's claim for an increased rating was received 
on September 24, 2002.  However, the claims folder contains a 
conspicuous gap in VA clinical records during the year prior 
to the date of receipt of that claim.  

Specifically, the record contains VA clinical records for the 
period from June 1990 to June 2001, which were obtained in 
connection with the veteran's previous April 2001 claim for 
an increased rating.  In connection with his current claim, 
the RO has obtained VA clinical records dated from December 
2001 to August 2006.  

In light of the questions at issue in this appeal, the Board 
finds that records corresponding to the period from June 2001 
to December 2001 are necessary in order to fully adjudicate 
the veteran's claim.  Moreover, upon obtaining these 
outstanding VA clinical records, the RO should consider the 
provisions of 38 C.F.R. § 3.157 in determining whether any VA 
clinical records not previously considered may provide the 
basis for an earlier effective date.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  In that regard, the Board observes 
that the record on appeal currently contains December 27 and 
28, 2001, VA clinical records showing treatment for wrist and 
elbow pain.  


Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the veteran's 
medical records for hemorrhoid treatment 
from the VA Medical Center in 
Indianapolis, Indiana, from August 2006 
to the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.  The RO should obtain the veteran's 
medical records for treatment of his 
right wrist and bilateral elbow 
disabilities from the VA Medical Center 
in Indianapolis, Indiana, for the period 
from June 2001 to December 2001, and from 
August 2006 to the present.  All efforts 
to obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

3.  After the above VA records are 
obtained, to the extent available, the 
veteran should be scheduled for a VA 
medical examination for purpose of 
determining the nature and severity of 
his service-connected hemorrhoids.  The 
examiner must conduct all necessary tests 
to ascertain the manifestations, if any, 
of the veteran's hemorrhoid condition, 
including but not limited, to a 
hemoglobin count.  The claims folder must 
be reviewed by the examiner and the 
examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation.

4.  After the above is complete, the RO 
should readjudicate the veteran's claims.  
In reviewing the veteran's claims for an 
earlier effective date, the RO should 
document its consideration of 38 C.F.R. 
§ 3.157.  If the claims remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



